Citation Nr: 1820538	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This matter was previously before the Board in December 2014, June 2015, and July 2015, at which time the Board issued a final decision.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In July 2017, a memorandum decision was issued which set aside the July 2015 Board decision and remanded the matter for "additional development, if necessary, and readjudication consistent with this decision."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2018 submission from the Veteran, he requested that his case be remanded to the Agency of Original Jurisdiction for review of the additional evidence he submitted.  This submission of evidence consisted of the Brief for Appellant, and Reply Brief for the Appellant submitted by his attorneys to the CAVC; the Rule 33 Staff Conference Memorandum from the Veteran's attorneys before the Court; as well as the Court's July 2017 Memorandum Decision.  The Veteran acknowledged in his request that he understood that choosing this action "may significantly delay the Board's review of my appeal."  
In order to comply with the Veteran's request, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

As requested by the Veteran, review the documents he submitted in January 2018, consisting of the Brief for Appellant and the Reply Brief for the Appellant submitted by his attorneys to the CAVC; the Rule 33 Staff Conference Memorandum from the Veteran's attorneys before the Court; as well as the Court's July 2017 Memorandum Decision, together with all the evidence of record.  After undertaking any additional development as may be deemed necessary, re-adjudicate his claim.  If it remains denied, issue him and his representative a supplemental statement of the case.  After appropriate time to respond, return the case to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




